            Case 2:19-cv-05340-EGS Document 17 Filed 08/04/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHACUBE YOUNG,                                   :
                                                 :
                              Plaintiff,         :           CIVIL ACTION NO. 19-5340
                                                 :
       v.                                        :
                                                 :
CITY OF PHILADELPHIA,                            :
                                                 :
                              Defendant.         :

                                            ORDER

       AND NOW, this 4th day of August, 2020, after considering the pro se plaintiff’s second

amended complaint (Doc. No. 14); and for the reasons set forth in the court’s separately filed

memorandum opinion, it is hereby ORDERED as follows:

       1.       The second amended complaint (Doc. No. 14) is DISMISSED in its entirety as

follows:

                a.     The plaintiff’s federal claims are DISMISSED WITH PREJUDICE for

       failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii); and

                b.     The plaintiff’s state law claims are DISMISSED WITHOUT

       PREJUDICE for lack of subject-matter jurisdiction; and

       2.       The clerk of court shall mark this matter as CLOSED.


                                                     BY THE COURT:



                                                     /s/ Edward G. Smith
                                                     EDWARD G. SMITH, J.
